DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael G. Raucci (61,444) on February 16, 2022.
The application has been amended as follows: Amend Claims 1 and 7 as recited blow.
Claim 1: A battery comprising a separator, the separator comprising 
a porous resin membrane having voids and 
inorganic particles, 

wherein the separator is obtained by bringing an initial composite membrane comprising a resin and the inorganic particles into contact with a removing solution capable of dissolving the inorganic particles to remove 5 vol% to 70 vol % of the inorganic particles to form the voids, 
wherein 50% or more of the inorganic particles contained in the separator have a surface (A) facing one of the voids and a surface (B) in contact with the resin, wherein the length of the surface (A) is 50% or more of the length of the outer periphery of the particle in a cross-sectional SEM photograph of the separator, and 
wherein the voids which are not open on a surface of the separator have a shape in which (the length in the thickness direction)/(the length in an in-plane direction) is 0.3 or more.

Claim 7: A manufacturing method for a battery comprising the steps of: 
fabricating an electrode element by stacking a negative electrode and a positive electrode via a separator, and 
encapsulating the electrode element and an electrolyte solution into an outer package, 
wherein the separator comprises a porous resin membrane having voids and 
inorganic particles, 
wherein the inorganic particles contained in the separator account for 5 vol% or more of the separator, 
by bringing an initial composite membrane comprising a resin and the inorganic particles into contact with a removing solution capable of dissolving the inorganic particles to remove 5 vol% to 70 vol% of the inorganic particles to form the voids,
 wherein 50% or more of the inorganic particles contained in the separator have a surface (A) facing one of the voids and a surface (B) in contact with the resin, wherein the length of the surface (A) is 50% or more of the length of the outer periphery of the particle in a cross-sectional SEM photograph of the separator, and 
wherein the voids which are not open on a surface of the separator have a shape in which (the length in the thickness direction)/(the length in an in-plane direction) is 0.3 or more.
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Groups I-II and Species A-B, as set forth in the Office Action dated May 11, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I-II and Species A-B is withdrawn. Claim 7, directed to Group II is no longer withdrawn from consideration because the claim(s) requires substantially all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, filed February 4, 2022, with respect to the amendment of Claims 1 and 7 have been fully considered and are persuasive. The rejection of Claims 1, 4-6 and 8 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to a battery comprising a separator, the separator comprising 
a porous resin membrane having voids and
inorganic particles, 
wherein the inorganic particles contained in the separator account for 5 vol% or more of the separator, 
wherein the separator is obtained by bringing an initial composite membrane comprising a resin and the inorganic particles into contact with a removing solution capable of dissolving the inorganic particles to remove 5 vol% to 70 vol % of the inorganic particles to form the voids, 

wherein the voids which are not open on a surface of the separator have a shape in which (the length in the thickness direction)/(the length in an in-plane direction) is 0.3 or more.
The closest prior art is considered to be Babinec et al. (WO 2011/063132, as cited on the IDS dated October 17, 2018), and further in view of Ohya et al. (US PGPub 2013/004355) and Shinohara et al. (US PGPub 2016/0365555), with evidence provided by Shackelford (Table 42 of CRC Materials Science and Engineering Handbook, 3rd Edition, see NPL provided with the Office Action dated July 24, 2020) and Gangolli (Silica from the Physical Constants Section of Chemical Substance of Dictionary of Substances and Their Effects, 3rd Electronic Edition, see NPL provided with the Office Action dated July 24, 2020).
Regarding Claim 1, modified Babinec discloses substantially all of the limitations as set forth in the prior Office Action dated October 17, 2021.
Specifically, modified Babinec discloses the separator (15 of Babinec) comprising a porous resin membrane having voids (i.e. having a porosity, wherein the voids are the volume of the separator that is not the porous resin or inorganic particles, which is made from adjacent inorganic particles) ([0058], [0065] of Babinec, polymer), and inorganic particles ([0058] of Babinec, inorganic filler particles).
Modified Babinec further discloses wherein the inorganic particles ([0059] of Babinec, inorganic filler particles) contained in the separator (15 of Babinec) account for 65 wt% (Table 
Moreover, modified Babinec discloses wherein the separator (15 of Babinec) is obtained by mixing resin, the inorganic particles, and a solvent to form a slurry (step 600 of Babinec), wherein the slurry is coated onto a surface such as an electrode material or a nonporous substrate (i.e. a support) (step 620 of Babinec), dried to remove the solvent from the slurry (see step 630 of Babinec), and the cured (i.e. heat treated) (see step 640 of Babinec), (Fig. 6, [0079]-[0083] of Babinec).
However, modified Babinec remains silent regarding a removing solution capable of dissolving the inorganic particles to form the voids. 
Consequently, modified Babinec does not disclose wherein the separator is obtained by bringing an initial composite membrane comprising a resin and the inorganic particles into contact with a removing solution capable of dissolving the inorganic particles to remove 5 vol% to 70 vol % of the inorganic particles to form the voids.
Shinohara teaches a method of obtaining a separator (12) for use in a battery (1) ([0002]), the separator (12) comprising a porous resin membrane having voids (i.e. pores) and inorganic particles (inorganic filler) ([0043]-[0044]).

However, it would not have been obvious to one of ordinary skill in the art to obtain the separator of modified Babinec by bringing an initial composite membrane comprising a resin and the inorganic particles into contact with a removing solution capable of dissolving the inorganic particles to remove the inorganic particles to form the voids, as taught by Shinohara, because modified Babinec desires inorganic particles in the separator and therefore the skilled artisan would not have been motivated to remove them in order to form voids, which are already present in the separator of modified Babinec. 
The Examiner notes that Shinohara teaches a removal step of removing the inorganic particles ([0045]) and therefore Shinohara suggests removing substantially all of the inorganic particles.
Consequently, Shinohara does not teach the removing solution capable of dissolving the inorganic particles to remove 5 vol% to 70 vol % of the inorganic particles to form the voids.
The Examiner further notes that the instant specification discloses wherein the removing solution removes 5 vol% to 70 vol % of the inorganic particles in order to achieve the needed porosity and size of the inorganic particles necessarily for forming a separator comprising inorganic particles for preventing a short-circuit, wherein the inorganic particles do not drop easily ([0011], [0037], [0039]).
It would not have been obvious to one of ordinary skill in the art to obtain the separator of modified Babinec by bringing an initial composite membrane comprising a resin and the 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the separator is obtained bringing an initial composite membrane comprising a resin and the inorganic particles into contact with a removing solution capable of dissolving the inorganic particles to remove 5 vol% to 70 vol % of the inorganic particles to form the voids” in combination with all of the other claim limitations taken as a whole.
Claims 4-6 and 8 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Claim 7 contains substantially the same limitations as set forth in Claim 1 and therefore is allowed for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        February 16, 2022


February 22, 2022